United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0181
Issued: June 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2014 appellant, through counsel, filed a timely appeal from a May 28,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s eligibility for wage-loss and
schedule award compensation effective September 3, 2013 because he refused suitable work
under 5 U.S.C. § 8106(c)(2).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 28, 2014 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal counsel contends that appellant continues to suffer residuals from his
October 25, 2008 employment injuries and is unable to perform the duties of the offered
position.
FACTUAL HISTORY
OWCP accepted that appellant, a 49-year-old letter carrier, sustained a lumbar sprain and
displacement of lumbar intervertebral disc without myelopathy on October 25, 2008 due to
twisting his left hip while getting out of a postal vehicle. Appellant stopped work on the date of
injury. He was placed on the periodic rolls and received compensation benefits.
On May 17, 2012 OWCP referred appellant for vocational rehabilitation services, but the
case was closed because OWCP found that rehabilitation services were not medically feasible for
appellant at that time and changes in his medical condition needed clarification.
OWCP referred appellant to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for a
second opinion evaluation to determine the nature and extent of his employment-related
conditions. In an April 16, 2013 report, Dr. Sultan took a detailed medical history, reviewed
appellant’s medical records and a statement of accepted facts, and performed a physical
examination. He found that the lumbar spine motion was restricted with forward flexion
accompanied by complaint of pain secondary to lower lumbar disc herniations and opined that
appellant had an ongoing lower back disability due to his employment-related conditions.
Dr. Sultan concluded that appellant was not fit for duty as a letter carrier, but was capable of
light or sedentary duty. In a work capacity evaluation dated April 16, 2013, he advised that
appellant had reached maximum medical improvement and was capable of full-time, limitedduty work with the following restrictions: pushing, pulling, and lifting up to 15 to 20 pounds;
and no squatting, kneeling, or climbing.
On May 22, 2013 the employing establishment offered appellant a full-time modified
position as a letter carrier with the following restrictions: pushing, pulling, and lifting up to 15 to
20 pounds using both hands; and avoid squatting, kneeling, and climbing. The duties included
sedentary work writing notices, reports, and logs, delivering Express Mail sedentary mounted
pieces, and delivering express and small parcels under 20 pounds. The job offer was available at
10:00 a.m. on May 30, 2013. Appellant accepted the modified letter carrier position on May 30,
2013, but did not report for duty.
By letter dated June 7, 2013, OWCP advised appellant that the modified letter carrier
position had been found to be suitable and conformed to the work limitations provided by
Dr. Sultan in his April 16, 2013 report. The employing establishment confirmed that the position
remained available. OWCP allowed appellant 30 days to accept the position or provide his
reasons for refusal and advised that an employee who refuses an offer of suitable work without
reasonable cause is not entitled to compensation.
In response, appellant submitted reports dated June 10 through 27, 2013 from Dr. Robert
Sica, a Board-certified osteopathic manipulative medicine specialist, who diagnosed lumbar
radiculopathy. In a June 13, 2013 work capacity evaluation, Dr. Sica further diagnosed lumbar
sprain and displacement of lumbar intervertebral disc without myelopathy. He opined that

2

appellant could not work due to residuals of his back condition and had not reached maximum
medical improvement. Dr. Sica advised that appellant had the following medical restrictions:
sitting, walking, standing, reaching, and reaching above the shoulder no more than two hours per
day; no operating a motor vehicle at work and no more than one hour of operating a motor
vehicle to/from work per day; and no twisting, bending, stooping, pushing, pulling, lifting,
squatting, kneeling, or climbing.
Appellant also submitted a July 1, 2013 magnetic resonance imaging (MRI) scan of the
lumbar spine which showed an extruded disc herniation at L5-S1 with additional degenerative
disc disease with clear asymmetry and mass effect at L4-5 and L3-4 in the setting of congenital
spinal stenosis.
In an August 6, 2013 letter, OWCP indicated that appellant had refused to report to the
modified letter carrier position on May 30, 2013. It advised him that his reasons for refusing the
offered position were determined to be unreasonable and his compensation benefits would be
terminated if he did not accept the position within 15 days.
Subsequently, appellant accepted a job offer as a modified letter carrier which he signed
on January 24, 2013 with a handwritten contingency indicating that he would accept the offer
once he had been medically cleared for duty.
By decision dated September 12, 2013, OWCP terminated appellant’s eligibility for
wage-loss and schedule award benefits effective September 3, 2013 because he refused suitable
employment. It advised that appellant did not respond to the 30-day notice.
On November 24, 2013 appellant, through counsel, requested reconsideration and
submitted reports dated July 16 through October 29, 2013 from Dr. Agha Raza, a Board-certified
neurologist, who diagnosed multiple lumbar radiculopathies and lumbar spinal stenosis.
Dr. Raza indicated that appellant had bilateral lower extremity weakness and opined that the leftsided weakness was related to his lumbar radiculopathy “due to [an] old work injury since 2008.”
He concluded that appellant was disabled and unable to work.
Appellant submitted a November 6, 2008 MRI scan of the lumbar spine which showed a
disc herniation at L3-4, L4-5, and L5-S1 and electromyography and nerve conduction studies
(EMG/NCS) dated October 7, 2013 which revealed mild-to-moderate chronic left L4-5 lumbar
radiculopathy. He also submitted a May 9, 2014 electroencephalogram (EEG) and MRI scan of
the pelvis and left hip dated September 23, 2013 which was read to be within normal limits.
By decision dated May 28, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
It is well settled that, once OWCP accepts a claim, it has the burden of proof to justify
termination or modification of compensation benefits.3 Section 8106(c)(2) of FECA provides
that a partially disabled employee who refuses or neglects to work after suitable work is offered
3

See Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

to, procured by or secured for the employee is not entitled to compensation.4
8106(c)(2) will be narrowly construed as it serves as a penalty provision.5

Section

Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.6 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.7
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his refusal to accept such employment.8 In
determining what constitutes suitable work for a particular disabled employee, OWCP considers
the employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, the employee’s qualifications to perform such work and other
relevant factors.9
The determination of whether an employee is capable of performing modified duty is a
medical question that must be resolved by probative medical opinion.10 OWCP procedures
provide that an acceptable reason for refusing a job offer includes medical evidence that the
claimant’s refusal was based upon the attending physician’s advice, and that such advice
included medical rationale in support of the opinion.11 If the attending physician states that the
claimant cannot perform the duties of the offered position and a second opinion specialist state
that the claimant can perform those duties, and both opinions are of equal weight, then a conflict
in the medical evidence exists and a referral to an impartial medical specialist for a referee
examination is necessary.12
ANALYSIS
On appeal counsel contends that appellant continues to suffer residuals from his
October 25, 2008 employment injuries and is unable to perform the duties of the offered
4

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

See Joan F. Burke, 54 ECAB 406 (2003).

6

20 C.F.R. § 10.517(a).

7

Id. at § 10.516.

8

See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB
818 (1992).
9

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

10

See Gloria J. Godfrey, 52 ECAB 486 (2001); Robert Dickerson, 46 ECAB 1002 (1995).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a(4) (June
2013); see B.H., Docket No. 11-379 (issued October 17, 2011).
12

Id. at Chapter 2.814.5a(4)(d).

4

position. The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
entitlement to wage-loss and schedule award compensation.
OWCP accepted that appellant sustained a lumbar sprain and displacement of lumbar
intervertebral disc without myelopathy on October 25, 2008 due to twisting his left hip while
getting out of a postal vehicle. On May 22, 2013 the employing establishment offered appellant
a full-time modified position as a letter carrier with the following restrictions: pushing, pulling,
and lifting up to 15 to 20 pounds using both hands; and avoid squatting, kneeling, and climbing.
Appellant accepted the modified letter carrier position on May 30, 2013, but did not report for
duty. By letter dated June 7, 2013, OWCP advised appellant that the modified letter carrier
position had been found to be suitable and afforded him 30 days to accept the position or provide
his reasons for refusal.
In response, appellant submitted reports dated June 10 through 27, 2013 from Dr. Sica
who diagnosed lumbar radiculopathy. In a June 13, 2013 work capacity evaluation, Dr. Sica
further diagnosed lumbar sprain and displacement of lumbar intervertebral disc without
myelopathy and opined that appellant could not work due to residuals of his back condition. He
concluded that appellant had not reached maximum medical improvement and provided the
following medical restrictions: sitting, walking, standing, reaching, and reaching above the
shoulder no more than two hours per day; no operating a motor vehicle at work and no more than
one hour of operating a motor vehicle to/from work per day; and no twisting, bending, stooping,
pushing, pulling, lifting, squatting, kneeling, or climbing.
Once OWCP accepts a claim, it has the burden of proving that the employee’s disability
has ceased or lessened before it may terminate or modify compensation benefits.13 Following its
suitability determination of the modified letter carrier position, appellant was properly afforded
30 days to either accept the offer of suitable work or provide reasons for rejecting the offered
position. In response, he submitted medical records dated June 10 through 27, 2013 from
Dr. Sica, including a June 13, 2013 functional capacity examination. Within these records, he
opines that appellant could not perform the offered position, had continuing residuals of his back
condition, and was not at maximum medical improvement. Herein, OWCP failed to sufficiently
discuss or analyze the new reports from Dr. Sica appellant had submitted within the 30 days he
was afforded. In fact, the September 12, 2013 decision erroneously finds that appellant did not
respond to OWCP’s 30-day notice. Because appellant submitted additional evidence within the
30-day period afforded by OWCP for responding to the suitability determination, he was entitled
to have this evidence evaluated to determine whether or not he provided acceptable reasons for
refusing the offer of suitable work.
The Board finds that OWCP failed to properly consider the evidence submitted by
appellant within the 30 days to contest the termination and improperly terminated his entitlement
to wage-loss and schedule award compensation effective September 3, 2013 because he refused
suitable work under 5 U.S.C. § 8106(c)(2).
Consequently, OWCP’s May 28, 2014 decision shall be reversed.
13

Karen L. Majewski, 45 ECAB 219 (1993); Bettye F. Wade, 37 ECAB 556 (1986).

5

CONCLUSION
The Board finds that OWCP improperly terminated appellant’s entitlement to wage-loss
and schedule award compensation effective September 3, 2013 on the grounds that he refused
suitable work under 5 U.S.C. § 8106(c)(2).
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.14
Issued: June 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

